          Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                    )
    THE BRADY CENTER TO PREVENT GUN                 )
    VIOLENCE,                                       )
              Plaintiff,                            )
                                                    )
         v.                                         )
                                                             Civil Action No. 21-0166 (CRC)
                                                    )
                                                    )
    FEDERAL BUREAU OF INVESTIGATION,                )
                                                    )
                 Defendant.                         )
                                                    )


                     DEFENDANT’S RESPONSE TO COURT’S ORDER
                       FOR PROPOSED PRODUCTION SCHEDULE

        Pursuant to the Court’s Minute Order dated August 23, 2021, the Federal Bureau of

Investigation (“FBI” or “Defendant”) respectfully submits the following Proposed Production

Schedule to the Court:

                      Background and Status of Plaintiff’s FOIA Requests

1. This matter concerns a request to the FBI under the Freedom of Information Act, 5 U.S. C. §

     552 (“FOIA”) submitted October 29, 2019, by The Brady Center to Prevent Gun Violence

     (“Brady Center” or “Plaintiff”) for records related to the National Instant Criminal Background

     Check Systems Standard Operating Procedures (“SOP Request”). 1




1
        Plaintiff also submitted a FOIA request July 22, 2020, related to staffing and processing
times of background checks during the COVID-19 pandemic (“COVID-19 Request”).
Defendant identified responsive records totaling under 100 pages. This production did not
involve a fee; thus the responsive, non-exempt records and associated release letter were sent to
Plaintiff June 1, 2021.
         Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 2 of 7




2. During submission of the SOP Request, Brady Center elected to limit record production to two

   free hours of searching and 100 duplicated pages in the event that its fee waiver request was

   denied.

3. At the administrative stage 120 pages responsive to SOP Request were located by the FBI

   (“administrative search”).

4. On January 19, 2021, Brady Center filed suit against the FBI.

5. In April 2021, Defendant conducted another search for responsive records related to the SOP

   Request per routine protocol for the FBI when a FOIA request enters litigation (“litigation

   search”). Following the litigation search over 4,300 potentially responsive records were

   located related to the SOP Request; these records included the original 120 pages located

   during the administrative search.

6. Once the litigation search identified 4,300 potentially responsive pages, Defendant reviewed

   Plaintiff’s FOIA request for a fee waiver.

7. By letter dated April 19, 2021, Plaintiff was notified that its request for a public interest fee

   waiver was denied. The FBI advised Plaintiff that requests for fee waivers are determined on

   a case-by-case basis. See 5 U.S.C. 552 (a)(4)(A)(iii) and 28 C.F.R. § 16.10(k). The FBI

   advised Plaintiff that it failed to demonstrate that the requested information is in the public

   interest because it is likely to contribute significantly to public understanding of the operations

   and activities of the government. The burden is on the requester to show that the statutory

   requirements for a fee waiver have been met. The FBI determined that Plaintiff did not submit

   enough information to meet the statutory requirements for a fee waiver. Defendant further

   advised Plaintiff that if it was not satisfied with the FBI’s determination, Plaintiff could appeal

   the determination by writing to the Department of Justice’s Director, Office of Information




                                                -2-
         Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 3 of 7




   Policy. Additionally, the April 19 letter pointed out that Plaintiff stated in the FOIA request

   that should its fee waiver be denied, it limited the request to the two free hours of searching

   and 100 duplicated pages. As a result, 100 pages were processed and non-exempt records and

   an associated release letter were sent to Plaintiff June 1, 2021, regarding the SOP request.

8. Plaintiff and Defendant conferred July 27, 2021, August 4, 2021, and August 13, 2021,

   regarding both FOIA requests. During this time, by email July 28, 2021, Defendant informed

   Plaintiff the potentially responsive records exceeded 120 pages for the SOP Request.

9. Defendant informed Plaintiff by email August 5, 2021, that approximately 4,300 responsive

   pages exist regarding the SOP Request. Upon notification of the specific quantity of pages

   Plaintiff retracted its narrowed request for limited production and requested that the FBI

   process the entire set of responsive pages. By letter dated August 10, 2021, Defendant

   informed Plaintiff of the estimated costs associated with processing the pages responsive to

   the SOP Request; by email, August 13, 2021, Plaintiff agreed to pay the $135 estimated costs

   for processing and releasing non-exempt records related to the SOP Request.

                         Defendant’s Proposed Production Schedule

10. Defendant proposed to Plaintiff its plan for processing the remaining responsive SOP Request

   records whereby 500-pages-per-month would be processed and monthly productions of non-

   exempt pages would commence on November 15, 2021 until complete.

      FBI’s FOIA and Privacy Act Processing Resources and Interim Release Policy

11. The FBI’s Record/Information Dissemination Section (“RIDS”) interim release policy is to

   review and process records in 500 page per month increments per request or per litigation. See

   Leopold v. United States Dep't of Just., No. 19-cv-1278 (RBW) (ECF No. 25-5 at 11)

   (declaration of David Hardy, Section Chief of RIDS, Information Management Division of the




                                               -3-
          Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 4 of 7




    Federal Bureau of Investigation) (“Hardy Decl.”). Defendant’s proposed schedule of 500

    pages per month is a common processing rate for FOIA cases in this District. See, e.g., Min.

    Order, Martinez v. Dep’t of Justice, et al., No. 20-cv-0251 (RDM) (June 5, 2020) (ordering

    500 page per month processing rate); Min. Order, S. Utah Wilderness Alliance v. Dep’t of

    Interior, No. 19-cv-2203 (TNM) (Nov. 25, 2019) (ordering 500 page per month processing

    rate); Min. Order, Ctr. For Reproductive Rights v. Dep’t of State, No. 18-cv-2217 (DLF) (Apr.

    3, 2019) (denying plaintiff’s request for a 1,000 page per month processing rate; ordering a

    300 page per month processing rate); Min. Order, Ctr. For Bio. Diversity v. Dep’t of Interior,

    No. 17-cv-1595 (RC) (July 23, 2019) (ordering 500 page per month processing rate). In fact,

    this Court has also previously ordered a processing schedule of 500 pages per month. See Min.

    Order, Reporters Comm. for Freedom of the Press v. CBP, No. 19-cv-2401 (CRC) (Apr. 3,

    2020) (ordering 500 page per month processing rate).

12. The FBI currently employs over 200 Government Information Specialists, with support from

    over 70 contractors, to process the high volume of requests for FBI information under the FOIA

    and Privacy Acts (“FOIPA”) and conduct classification and declassification reviews, inter alia.

    See Hardy Decl. at 9–10.

13. By processing and making interim responses based on 500-page work items, the FBI is able to

    provide more pages to more requesters, thus avoiding a system where a few large requests or

    litigations monopolize finite processing resources and where fewer requesters' FOIPA requests

    are being fulfilled. 2 Hardy Decl. at 11.

14. By working in 500 page per month increments, RIDS has found that more pages get processed,



2
        The FOIA encourages agencies to develop multi-track processing with the goal of
responding to more requests. See, e.g., 5 U.S.C. 552(a)(6)(D). As a result, the FBI has
established four processing queues for small requests (l-50 pages), medium requests (5l-950


                                                -4-
         Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 5 of 7




   reviewed, and released to more requesters each month because processors can work on 500-

   page work items for several requests or litigations in a month. Hardy Decl. at 11. Also, 500-

   page work items are more manageable for the subject matter experts (“SMEs”) outside of RIDS

   who review the materials to ensure that FBI equities are properly addressed and who juggle

   these FOIPA reviews concurrently with their FBI mission duties.3 Id. at 11–12.

15. Additionally, it is more efficient to run required information security protocols on FOIPA

   releases of 500 pages or less. Hardy Decl. at 12. Because many FBI records contain classified

   information and because all FBI records are processed on a classified computer enclave,

   records can only be disclosed after being run through security protocol scans for particular

   information to ensure that it is not improperly disclosed. Id. The time required to run security

   protocols and resolve any issues that may arise increases as pages are added. 4 Id.

16. The FBI received tens of thousands of FOIPA requests in FY2020. The FBI is currently

   involved in hundreds of pending FOIPA lawsuits. In RIDS’s experience, maintaining a steady

   500 page per month interim release posture is key in meeting the demands posed by the

   growing number, size, and complexity of FOIPA requests and lawsuits received by the FBI.

   Moreover, the standard policy promotes both agency and requester efficiencies. The FBI has

   carefully balanced the volume of responsive records along with Plaintiff’s interests, while also

   recognizing and preserving the rights of other litigants and requesters in accessing information




pages), large requests (951-8,000 pages), and extra-large requests (more than 8,000 pages).
Hardy Decl. at 11 n.8.
3
  SMEs can include special agents and intelligence analysts who worked on particular
investigations; special agents, intelligence analysis, or other employees who are experts in
particular operational or technical subject matters, such as cyber or foreign intelligence threats or
CART examinations; and attorneys. Hardy Decl. at 12 n.9.
4
  See National Security Counselors, et al. v. United States Department of Justice, 848 F.3d 457
(D.C. Cir. 2017).


                                                 -5-
         Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 6 of 7




   they seek. The FBI determined that altering its policy to suit the personal preferences of

   plaintiffs, or any of the thousands of other requesters seeking information from the FBI, would

   not be feasible or efficient and would disrupt RIDS'S ability to process the high volume of

   requests that are received in a manner that is most beneficial for FOIA requesters as a whole.

                                              Conclusion

17. The FBI takes very seriously its responsibilities regarding the administration of the FOIPA

   program. All reasonable efforts are being made to timely process requests at the administrative

   stage and those in litigation, including Plaintiff’s. The FBI respectfully requests that this Court

   adopt its proposed processing schedule. A Proposed Order is attached.

Dated: September 3, 2021
       Washington, DC
                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS, D.C. Bar #415793
                                                Acting United States Attorney

                                                BRIAN P. HUDAK
                                                Acting Chief, Civil Division


                                                By:           /s/ Blake A. Weiner
                                                      Blake A. Weiner
                                                      Assistant United States Attorney
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 803-1604

                                                Attorneys for the United States of America




                                                -6-
          Case 1:21-cv-00166-CRC Document 16 Filed 09/03/21 Page 7 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                  )
 THE BRADY CENTER TO PREVENT GUN                  )
 VIOLENCE,                                        )
           Plaintiff,                             )
                                                  )
         v.                                       )
                                                           Civil Action No. 21-0166 (CRC)
                                                  )
                                                  )
 FEDERAL BUREAU OF INVESTIGATION,                 )
                                                  )
                Defendant.                        )
                                                  )


                                   [PROPOSED] ORDER

       UPON CONSIDERATION of Defendant’s Proposed Production Schedule, and the entire

record herein, it is hereby

       ORDERED that Defendant’s motion is GRANTED; and it is further

       ORDERED that Defendant shall process 500 pages per month and make monthly

productions of non-exempt pages commencing November 15, 2021, until all pages responsive to

Plaintiff’s FOIA Request No. 1451131-000 are processed.



SO ORDERED:



________________                                      ___________________________________
Date                                                  Christopher R. Cooper
                                                      United States District Judge




                                            -7-
